    Case 8:19-cv-02109-JVS-ADS Document 133 Filed 03/18/20 Page 1 of 3 Page ID #:3974




1     STEPHEN T. FAIRCHILD
      WA Bar No. 41214; sfairchild@ftc.gov
2     RICHARD MCKEWEN
3     WA Bar No. 45041; rmckewen@ftc.gov
      FEDERAL TRADE COMMISSION
4     915 Second Avenue, Suite 2896
5     Seattle, WA 98174
      Tel.: (206) 220-6350; Fax: (206) 220-6366
6
7  ROBERT J. QUIGLEY, Local Counsel
8 CA Bar No. 302879; rquigley@ftc.gov
   FEDERAL TRADE COMMISSION
9 10990 Wilshire Boulevard, Suite 400
10 Los Angeles, CA 90024
   Tel.: (310) 824-4300; Fax: (310) 824-4380
11
12 Attorneys for Plaintiff
13
                         UNITED STATES DISTRICT COURT
14
                        CENTRAL DISTRICT OF CALIFORNIA
15
16 FEDERAL TRADE COMMISSION,
                                                  Civ. No. 8:19-cv-02109-JVS (ADSx)
17                      Plaintiff,
18                                                PLAINTIFF FTC’S APPLICATION
                             v.                   FOR ENTRY OF DEFAULT
19
                                                  AGAINST DEFENDANTS ARETE
20 AMERICAN FINANCIAL SUPPORT                     FINANCIAL GROUP; ARETE
   SERVICES INC., et al.,                         FINANCIAL GROUP LLC; CBC
21
                                                  CONGLOMERATE LLC;
22                      Defendants.               DIAMOND CHOICE INC.; J&L
23                                                ENTERPRISE LLC; LA CASA
                                                  BONITA INVESTMENTS, INC.;
24                                                AND MJ WEALTH SOLUTIONS,
25                                                LLC
26
27
28
    Case 8:19-cv-02109-JVS-ADS Document 133 Filed 03/18/20 Page 2 of 3 Page ID #:3975




1     TO THE CLERK OF COURT:
2           Pursuant to Fed. R. Civ. P. 55, Plaintiff, the Federal Trade Commission
3     (“FTC”), requests that the Clerk of Court enter default against the following
4     Defendants:
5     1.    Arete Financial Group, a corporation, also d/b/a Arete Financial Freedom;
6     2.    Arete Financial Group LLC;
7     3.    CBC Conglomerate LLC, also d/b/a 1file.org;
8     4.    Diamond Choice Inc., also d/b/a Interest Rate Solutions;
9     5.    J&L Enterprise LLC, also d/b/a Premier Solutions Servicing;
10 6.       La Casa Bonita Investments, Inc., f/k/a La Casa Bonita Investments LLC,
11          also d/b/a Education Loan Network, also d/b/a Edunet;
12 and against
13 7.       Relief Defendant MJ Wealth Solutions, LLC.
14          As set forth in the accompanying declaration of undersigned counsel and the
15 proofs of service on file with this Court, these Defendants were served with a
16 Summons and a Complaint for Permanent Injunction and Other Equitable Relief,
17 and have failed to file a response or answer, or otherwise appear or defend in this
18 action, within the time allowed by the Federal Rules. Specifically, these
19 Defendants were served on the following dates:
20                Defendants                  Proofs of Service     Dates of Service
       Arete Financial Group, a              Dkt. 61               November 6, 2019
21       corporation, also d/b/a Arete
22       Financial Freedom

23     Arete Financial Group LLC             Dkt. 60

24     CBC Conglomerate LLC, also            Dkt. 63
         d/b/a 1file.org
25
       Diamond Choice Inc., also d/b/a       Dkt. 64
26       Interest Rate Solutions
27     J&L Enterprise LLC, also d/b/a        Dkt. 66
         Premier Solutions Servicing
28



      PLAINTIFF FTC’S APPLICATION FOR ENTRY OF DEFAULT – 1
    Case 8:19-cv-02109-JVS-ADS Document 133 Filed 03/18/20 Page 3 of 3 Page ID #:3976



       La Casa Bonita Investments, Inc.,     Dkt. 119              January 23, 2020
1         f/k/a La Casa Bonita
          Investments LLC, also d/b/a
2         Education Loan Network, also
3         d/b/a Edunet

4      MJ Wealth Solutions, LLC              Dkt. 120

5
6           Because these Defendants have not filed a response or answer to the
      Complaint within the time allowed by the Federal Rules, and have not otherwise
7
8     appeared or defended in this action, the FTC respectfully requests that the Clerk

9     enter default against them.

10
11                                           Respectfully submitted,

12 Dated: March 18, 2020                     /s/ Stephen T. Fairchild
13                                           Stephen T. Fairchild
                                             Richard McKewen
14                                           Attorneys for Plaintiff
15                                           FEDERAL TRADE COMMISSION
16
17
18
19
20
21
22
23
24
25
26
27
28



      PLAINTIFF FTC’S APPLICATION FOR ENTRY OF DEFAULT – 2
